DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s Amendment filed August 13, 2021. Claims 1, 9 and 12 have been amended. Claims 8 and 10-11 are canceled. Claims 22-24 have been added. Currently, claims 1-7, 9, and 12-24 are pending.

Response to Arguments
Applicant’s arguments, with respect to the limitations recited in claim have been fully considered and are persuasive.  The rejection of the subject matter of claims 10-11, which has now been incorporated into claim 1, has been withdrawn. 

Allowable Subject Matter
Claims 1-7, 9, and 12-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach or fairly suggest the claimed apparatus comprising an ohmic contact layer interposed between a thermistor and an electrode structure printed on a suspended platform, wherein the ohmic contact layer is made of an ohmic contact material comprising an electrically conducting polymeric composition. Claims 2-7, 9, and 11-19 is dependent on claim 1. 
Claims 20-21 were previously indicated as allowable.
Claims 22-24 comprise the previously allowable subject that was indicated in claim 16.
The closest art of record teaches the following:
PCT/EP2009/052646 teaches PEDOT:PSS as a conductive polymer for gate electrodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARA B GREEN whose telephone number is (571)270-3035.  The examiner can normally be reached on 9:00 am - 5:00 pm (PST) Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 


YARA B. GREEN
Primary Examiner
Art Unit 2884



/YARA B GREEN/Primary Examiner, Art Unit 2896